Title: Thomas Jefferson to Benjamin Austin, 3 March 1818
From: Jefferson, Thomas
To: Austin, Benjamin


                    
                        Dear Sir
                        Monticello
Mar. 3. 18.
                    
                    Your favor of Feb. 19. is just now received covering a paper on the subject of crimes and punishments. this is certainly among the most difficult subjects for which government has to provide. capital punishments for every thing, as in England, is revolting to human nature, a violation of human rights, & ineffectual, as is there proved. labor, in their own society is pernicious, as you observe, to the morals of the culprits, instead of being corrective. my own idea has been in favor of the experiment of a combination of labor with solitary confinement, punishing idleness & indiscipline by starving instead of stripes.—But, dear Sir, I am done with all these subjects, on a principle of duty as well as inclination. duty requires that, the powers of body & mind declining, we should resign the making of laws to those who are to live under them, and their administration to the younger & more vigorous. inclination, from the same causes, calls for rest and tranquility, to which the labors of the writing table are most adverse, and to me the most painful of all calls. I most willingly therefore now repose myself on the cares of the new generation, who I am sure will be as wise and diligent as their predecessors. I ask only permission to retain the affections of my younger days, and to assure my friends, & yourself particularly of the continuance of my sentiments of esteem & respect.
                    Th: Jefferson
                